DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2 and 16 are objected to because of the following informalities:  “department of motor vehicles” and “a department of motor vehicle”.  It is suggested to amend the limitations to “Department of Motor Vehicles”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recited limitation “sending from the biometric device, the verified biometric identification of the supervising driver that is stored in the blocking device” renders 
For examination purpose, the recited limitation is interpreted in light of the specification and the limitations in claims 1-2 (i.e. the verified biometric identification of the supervising driver is received from the department of motor vehicles).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutu (US 7,138,904 B1).
Regarding claim 14, Dutu discloses a blocking device (col 5 line 60 to col 6 line 27: ignition system is initialized once the authorized fingerprint is received; thus, ignition system and controller together act as the blocking device so as to prevent unauthorized user to start the vehicle), the device comprising: 

a novice driver program (col 7 lines 5-39: time restriction for teenager driver; thus, program for novice driver); 
at least one biometric device (col 3 line 47-51); 
a computer data storage (col 4 lines 10-15: inherently discloses storage for storing biometric information); and 
a clock module (col 7 lines 5-39: inherently discloses a clock module so as to determine permitting time range).  
Regarding claim 15, Dutu discloses the blocking device connects to an ignition circuit of a vehicle of the novice driver (e.g. Fig. 1A: 12, 6A, 6B).  
Regarding claim 19, Dutu discloses the clock module tracks a time of day (e.g. col 6 line 53-64).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutu (US 7,138,904 B1) in view of Davis et al. (US 2019/0121522 A1).

Dutu fails to explicitly disclose, but Davis teaches preventing an ignition of a vehicle of a novice driver when a supervising driver is not present ([0816]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Dutu with the teachings of Davis to allow teenager to drive a vehicle when authorized is present so as to increase the safety precaution for the teenager driver.
Regarding claims 4 and 10, Dutu discloses the first biometric identification and the verified biometric identification of the supervising driver are a fingerprint (e.g. col 5 line 60-65).  

Regarding claims 6 and 11, Dutu discloses determining whether the first biometric identification matches the verified biometric identification of the supervising driver includes using fingerprint analysis algorithms to determine whether the first biometric identification matches the verified biometric identification of the supervising driver (e.g. col 3 line 47 to col 4 line 14 & col 5 line 65 to col 6 line 3: since controller is capable of comparing detected fingerprint with stored fingerprint, it inherently discloses algorithms to perform the comparison).  
Regarding claims 7 and 12, Davis teaches unblocking the ignition circuit of the vehicle further comprises allowing, by one or more computer processors, the vehicle of the novice driver to start with the supervising driver present when the novice driver initiates the ignition circuit of the vehicle (e.g. [0816]).  
Regarding claim 13, Dutu discloses querying a clock module; determining whether an unblock time as expired; and responsive to determining that the unblock time has expired, blocking the ignition circuit of the vehicle (col 7 lines 5-39).  
Claims 2-3, 9, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutu (US 7,138,904 B1) in view of Davis et al. (US 2019/0121522 A1) as applied to claim 1 above, and further in view of Miu et al. (US 2017/0187707 A1).
Regarding claims 2, 9 and 16, Dutu and Davis in combination fails to disclose, but Miu teaches the verified biometric identification of the supervising driver stored in the blocking device is received as a part of a one-time verification of the supervising driver from a department 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Dutu and Davis with the teachings of Miu to receive and store verified biometric identification from DMV so as to increase the security of the system.
Regarding claims 3 and 18, Miu teaches the one-time verification of the supervising driver uses an application on a supervising driver's mobile device (e.g. Figs. 1A-1B) to obtain a verification of an age of the supervising driver from the department of motor vehicles (e.g. [0025, 0050-0051]: legal age on the driver license is one of the factor to determine whether the user is authorized to drive the vehicle, and the driver license information is verified by DMV database, for example), and wherein the one-time verification includes sending from the biometric device, the verified biometric identification of the supervising driver that is stored in the blocking device ([0025]: receive verified information from DMV).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutu (US 7,138,904 B1) in view of Kasli (DE 102016009564 A1).
Regarding claim 17, Dutu and Davis both discloses the at least one biometric device includes a fingerprint scanner (Dutu: col 3 line 47-51; Davis: [0877]) for enabling control of a vehicle (e.g. Dutu: col 5 lines 11-14).  Dutu and Davis in combination discloses the novice driver is only allowed to operate a vehicle when experienced driver is present (Davis: [0816]).  Thus, it would be obvious in view of the combination of Dutu and Davis that a fingerprint scanner located near the front passenger side so that experienced driver can authorize enabling/starting of 
Kasli is further cited to teach a fingerprint scanner in a front passenger side of a vehicle of the novice driver (Abstract & Fig. 1: 15).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Dutu and Davis with the teachings of Kasli to locate the fingerprint scanner at the dashboard of a vehicle since it is known in the art to integrate fingerprint scanner at the dashboard near passenger so as to conveniently obtain identification of a passenger (p.4 of the English translation of Kasli: “By means of the present invention in the navigation device according to claim 7 fingerprint sensor device, a fingerprint a customer or passenger using the mobile cashless payment system for payment and in this way making a clear identification of this person.”)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutu (US 7,138,904 B1) in view of AAPA (Applicant Admitted Prior Art in view of specification of the instant application).
Regarding claim 20, Dutu discloses the novice driver program is pre-set with one or more required times of day when the novice driver requires supervision (col 6 lines 53-58: set a time based on restrictions under law).
AAPA teaches it is known in the art that some localities require new driver supervision of novice drivers during nighttime hours ([0002]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Dutu with the teachings of AAPA to pre-set a day of time to restrict novice driver to operate a vehicle under supervision of an experienced driver so as to follow restriction under law.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688